Citation Nr: 1521758	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  11-13 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bladder cancer, including as due to Agent Orange and diesel fuel exposure. 


REPRESENTATION

Appellant represented by:	Nicholas Parisi, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1963 to October 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in August 2011.  A copy of the transcript has been associated with the claims folder.

The Veteran executed a VA Form 21-22a in July 2014, in favor of Agent Nicholas Parisi.  This is more than 90 days following the January 2012 notice from the Board that the appeal had been received.  At that time, a VA Form 21-22 in favor of The Disabled American Veterans was of record.  

An appellant and his representative will be granted a period of 90 days following mailing of notice to them that an appeal has been certified to the Board for appellate review during which they may submit a request for a change in representation.  Any such request or additional evidence must be submitted directly to the Board and not the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (a)(2014).  The Board will not accept a request for a change in representation except when the appellant demonstrates on motion that there is good cause for the delay.  See 38 C.F.R.
 § 20.1304(b) (2014).  If good cause is not shown, the request for a change in representation will be referred to the agency of original jurisdiction without action by the Board concerning the request.   See 38 C.F.R. § 20.1304(b)(i) (2013).  In August 2014, the Veteran submitted a motion for good cause requesting that he be permitted to change his representation based on a medical opinion issued in April 2014 by the Veteran's Health Administration (VHA).  Specifically, based on the information contained in the VHA opinion, the Veteran determined that he needed new representation.  Based on the foregoing information, the Board hereby grants the Veteran's motion for good cause and permits Agent Nicholas Parisi to enter his appearance as the Veteran's representative.  

The Veteran also submitted additional evidence in July 2014 and April 2015, with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2014).  Therefore, the Board may properly consider such newly received evidence.

In September 2014, the Board requested a medical opinion from the VHA.  In January 2015, the Veteran requested an extension in order to permit him an opportunity to obtain a medical opinion in response to the October 2014 VHA opinion obtained.  The Board granted the extension request and informed the Veteran that his claim would be held in abeyance until March 2015.  The matter was held in abeyance for the requisite time, additional evidence was received,  and the Board may now properly adjudicate the claim.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran had active military service in the Republic of Vietnam during his period of active service from December 1963 to October 1967 and is presumed to have been exposed to Agent Orange and/or other herbicide agents.

2.  The Veteran's military occupational specialty was a heavy truck driver, which exposed him to diesel fuel and exhaust.

3.  Bladder cancer did not have its onset in service or within the first post-service year; and is not otherwise related to service, to include Agent Orange, diesel fuel and exhaust exposure.





CONCLUSION OF LAW

Bladder cancer was not incurred in or aggravated by service, and may not be presumed to be related to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, a letter was sent to the Veteran in November 2009 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  

Regarding the duty to assist, the Veteran's service treatment records, service personnel records and private medical records have been obtained and considered.  The Board also obtained VHA opinions in April and October 2014.  The Veteran and his representative were notified of the VHA opinions in accordance with 38 C.F.R. § 20.903(a) (2014).  The Board finds the VHA opinions adequate for adjudication purposes as the clinicians reviewed the history and provided opinions supported by a rationale. 

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (the Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, it is clear from the Veteran's testimony that he had actual knowledge of the requirements for service connection and he submitted evidence in support of his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has either individual identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Service Connection for Bladder Cancer

The Veteran contends that his bladder cancer is as a result of exposure to Agent Orange, or in the alternative, as a result of his exposure to diesel fuel and exhaust fumes while driving trucks in service.  
Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  If a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases.  38 C.F.R. §§ 3.307, 3.309 (2014).  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii)(2014).

If a Veteran was exposed to Agent Orange during active service, service connection is presumed for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes; Hodgkin's disease ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), but excluding hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease; all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309 (e) (2013).

The Agent Orange Act of 1991 requires that when the VA Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116(b) and (c).  In September 2011, NAS issued Veterans and Agent Orange: Update 2010 (Update 10).  Based on Update 10 and prior NAS reports, the Secretary determined that a presumption of service connection, based on exposure to herbicides in the Republic of Vietnam is not warranted for a list of health outcomes, to include, renal cancer (kidney and renal pelvis), cancers of the pleur, mediastinum, and other unspecified sites within respiratory system and intrathoracic organs.  

Here, the Veteran's DD-214 reflects that the Veteran received the Vietnam Campaign and Service medals and his personnel records show service in the Republic of Vietnam from October 1966 to October 1967.  Accordingly, he is presumed exposed to Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran was diagnosed with bladder cancer in 2009.  This condition is not listed as a disease associated with exposure to certain herbicide agents under 38 C.F.R. § 3.309 (e).  Accordingly, entitlement to service connection on a presumptive basis is not warranted.  

Notwithstanding the foregoing, the Veteran may still establish service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In order to obtain service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Here, the record reflects competent and credible evidence that the Veteran was diagnosed with bladder cancer.  Next, as previously stated, the Veteran is presumed to have been exposed to Agent Orange while serving in Vietnam.  His personnel records also indicate that his military occupational specialty (MOS) was a heavy truck driver.  The Board will for purposes of this decision only, concede that the Veteran's MOS exposed the Veteran to diesel fuel and exhaust fumes.  

Having thus determined that the Veteran has a current disability and exposure to Agent Orange, diesel fuel and exhaust fumes while in service, the final question before the Board is whether the Veteran's bladder cancer is related to active service.  Here, the Board finds that the evidence that does not establish a nexus between the Veteran's bladder cancer and any of his claimed exposures.  

The Veteran submitted an August 2011 letter from Dr. G.Z., his treating urologist, who opined that the Veteran's exposure to Agent Orange "could be a contributing factor for developing [bladder cancer.]"  

As mentioned above, in March 2014, the Board requested a medical opinion from the Veterans Health Administration.  The Board requested an opinion as to the following:  Whether it is more likely than not; at least as likely as not; or less likely than not that the Veteran's bladder cancer is causally related to an event, injury, or disease in service, to include presumed exposure to Agent Orange, diesel fuel and exhaust fumes while in service.

In an April 2014 VHA opinion, Dr. W.A. noted that the Veteran was diagnosed with high grade transitional cell carcinoma of the bladder, invading into the lamina propria of the bladder.  He opined that it is less likely than not that the Veteran's bladder cancer was caused by Agent Orange, exhaust fumes or diesel fuel.  He reasoned that there was no medical literature which reports a connection between bladder cancer and Agent Orange.  He further noted that the literature on a connection between diesel fuel and/or exhaust fumes and bladder cancer is inconclusive.  He noted that, "the most suspect etiology would be [the Veteran's] prior cigarette smoking, as this is well known to be associated with bladder cancer."  He also noted that there was a 2009 note in the medical records which indicated that the Veteran had a history of smoking and quit 3 years prior to the 2009 visit.  Dr. W.A. indicated in his opinion that he reviewed the Veteran's claims folder and the articles provided by the Veteran prior to rendering an opinion.  He also indicated that he performed an independent literature search on PubMed on the topics at issue.  

In July 2014, the Veteran submitted statements from himself and his wife which refuted the statement that the Veteran had stopped smoking only 3 years prior to his 2009 bladder cancer diagnosis.  He indicated that he stopped smoking cigarettes around 1974 and he smoked cigars on occasion until his 2009 diagnosis.  He submitted VA treatment records which indicate that in 2009, the Veteran reported that he stopped smoking cigarettes 30 years prior.  He also submitted a World Health Organization (WHO) press release which discussed the International Agency for Research on Cancer (IARC)'s study on the carcinogenic effects of diesel fuel and an article from altMD regarding bladder cancer.  

In light of the new evidence since the April 2014 VHA opinion, in September 2014, the Board requested another VHA opinion which considered the new evidence.  The Board requested an opinion as to the following: Whether it is more likely than not; at least as likely as not; or less likely than not that the Veteran's bladder cancer is causally related to an event, injury, or disease in service, to include presumed exposure to Agent Orange, diesel fuel, and exhaust fumes while in service.  The physician was asked to specifically consider the medical literature concerning the carcinogenicity of diesel exhaust fumes in providing the opinion.  

In an October 2014 VHA opinion, Dr. K.C., a urologist, noted the Veteran's history of tobacco use, the WHO press release and IARC study.  Dr. K.C. noted that the IARC study stated that there was limited evidence of diesel engine exhaust being positively associated with bladder cancer.  She noted that "limited evidence" as defined by IARC is that "chance, bias, or confounding cannot be ruled out with reasonable confidence."  She cited to articles which show that the incidence of bladder cancer is directed related to the duration and number of cigarettes smoked per day and that the risk of bladder cancer is also found to be higher in a person who started smoking at a young age.  She noted that the Veteran started smoking in 1963 at age 17.  She also noted that the most recent authoritative source has found inadequate evidence to determine if an association exists with bladder cancer and Agent Orange exposure.  Dr. K.C. opined that it is less likely than not that the Veteran's bladder cancer is causally related to presumed exposure to Agent Orange, diesel fuel and exhaust fumes while in the service.  She concluded that the Veteran's history of active tobacco smoking continues to be the main risk factor for bladder cancer.

In April 2015, the Veteran submitted another letter from Dr. G.Z.  Dr. G.Z. stated that he has treated the Veteran for his urological issues since 2006.  He noted that the Veteran was diagnosed with bladder cancer in February 2009 and had a history of smoking 1 to 2 packs of cigarettes per day from 1963 to 1969 and from 1971 to 1974.  He also noted the Veteran's service history as heavy vehicle truck driver.  He opined that the Veteran was exposed to diesel exhaust fumes, agent orange and agent blue.  He further notes an Institute of Medicine update which indicates that "the link between agent orange and bladder cancer was designated as 'inadequate/insufficient.'"  He contends, however, that just because an association between the two has not been investigated or reported does not mean that there is not a correlation.  He further cites an article which states that the prevalence of smoking and bladder cancer in men cannot be blamed solely on smoking.  Rather, the article argues that men who smoke are also in professions such as truck drivers, machinists and painters, and are therefore additionally exposed to more toxins than women who smoke are not in the same professions.  Dr. G.Z. concludes that the Veteran's history as a smoker, truck driver and agent orange and blue exposed Vietnam War veteran make it likely that all four toxins are responsible for the Veteran's bladder cancer.  

The Board finds the April and October 2014 VHA opinions the most probative evidence of record.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Both doctors reviewed the Veteran's claims folder and conducted independent research on the matters before rendering opinions.  Both opinions found against a correlation between the Veteran's service and his bladder cancer.  It is noted that the Veteran's representative pointed out that the October 2014 VHA opinion incorrectly quoted the amount of cigars the Veteran smoked.  In that regard, the Veteran's representative stated that October 2014 VHA clinician incorrectly stated that the Veteran admitted to smoking one or two cigars weekly from the mid- 1980s until 2009.  However, the Board finds that October 2014 VHA clinician's restatement of the Veteran's cigar history does not diminish the opinion's value.  

The October 2014 VHA opinion stated "The Veteran smoked cigars (no more than one or two per week) from the mid 1980's until he was diagnosed with bladder cancer in 2009."  On a July 2014 VA Form 21-4138, the Veteran stated, "In the mid 1980s I began to occasionally smoke cigars.  The frequency of my cigar smoking varied, but was never more than one or two per week . . . I was diagnosed with bladder cancer in 2009.  At that point I completely stopped smoking cigars . . . For several years prior to my diagnosis, my cigar smoking was much less frequent than it had been previously - less than one or two per month."  The VHA opinion indicates that the Veteran's cigarette smoking at an early age and for a significant length of time as well as his cigar smoking were the contributors to the Veteran's bladder cancer.  The VHA clinician provided an opinion based on the medical literature indicating that the incidence of bladder cancer is directly related to the duration and number of cigarettes smoked per day and the risk of bladder cancer being higher in a person who started smoking at a younger age as did the Veteran.  The clinician also considered the most authoritative source's notation that there is indadequate/insufficient evidence to determine if an association exists with agent orange exposure and the finding of limited evidence (chance, bias or confounding cannot be ruled out with reasonable confidence) of diesel engine exhaust being positively associated with bladder cancer.  In light thereof, the Board does not find that the fact the Veteran admitted to smoking less than that "for several years prior to [his] diagnosis," diminishes the quality of the October 2014 opinion.  Therefore, the Board finds that VHA opinion is of significant probative value.  

The Board assigns little probative value to Dr. G.Z.'s opinion for several reasons.  First, Dr. G.Z. correctly states that there is inadequate/insufficient information from the Institute of Medicine to establish a correlation between Agent Orange exposure and bladder cancer.  However, Dr. G.Z. proceeds to state that Agent Orange "could be a factor" in causing bladder cancer, without providing any supporting rationale or authority.  Second, Dr. G.Z. correctly states the Veteran was a diesel truck driver in service and presumably exposed to diesel fuel, but makes a conclusory opinion that the diesel fuel is one of the contributing toxins which caused the Veteran's bladder cancer, without providing any supporting rationale or authority.  Third, the Board finds that the Dr. G.Z.'s opinion which states that the Veteran was exposed to agent blue in Vietnam and that it is a contributing factor, to also be conclusory.  The Board has reviewed the 2011 article which Dr. G.Z. has cited in his opinion and finds that it does not provide adequate information on which to rely.  Although the article states that higher incidence rates in men "could" also reflect occupational exposures, such as truck driving, the word "could" is speculative.  

Finally, the Board is aware that the Veteran has submitted articles and studies related to bladder cancer and diesel fuel.  The articles have been reviewed but are too general in nature to provide, alone, the necessary evidence to show that diesel fuel/fume exposure in service was related to the Veteran's bladder cancer.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The medical treatise, textbook, or article must provide more than speculative, generic statements not relevant to the claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  See Wallin v. West, 11 Vet. App. 509, 514 (1998). The documents in the current case do not address the facts of this specific case and thus are not entitled to any probative weight.

Similarly, the Veteran's statements that bladder cancer is related to exposures in service are not entitled to probative weight as he is not competent as a lay person to render such an etiological opinion.  Such an opinion requires medical training and is beyond the capability of a lay person to observe.

Similarly the Veteran asserted in April 2015 that a study showed that the composition of cigarettes had changed over the past 50 years and the change in composition resulted in a stronger association between smoking and bladder cancer.  Also, it was noted that the study showed that stopping smoking for at least five years greatly reduces the risk of contracting bladder cancer and the Veteran quit smoking nearly 35 years prior to his diagnosis.  This does not, however, consider that the Veteran thereafter smoked cigars.  Ultimately the Board finds that the VA medical opinion of October 2014 to be highly probative evidence which outweighs the evidence in favor of the claim.  The urologist considered the Veteran's tobacco history, his exposure to diesel fumes and exhaust and herbicides and concluded that it was less likely than not that bladder cancer is related to service.
  
As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A §5107 (West 2014).


ORDER

Entitlement to service connection for bladder cancer, including as due to Agent Orange and diesel fuel exposure, is denied.  



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


